Title: From George Washington to Anthony Heusler, 18 September 1797
From: Washington, George
To: Heusler, Anthony



Mr Heusler,
Mount Vernon 18th Sepr 1797

I should have written to you at an earlier period, but for the following reasons.

First, because as I informed you, I had written to Scotland for a complete Gardner under Indentures; and expected every day to learn the result of my application. I could not therefore, enter into engagements with another without hazarding a disappointment to one of the parties, or a surplusage of men in that line, which would have been useless, and inconvenient to myself—and secondly, because I requested you not to forego any other plan you might have in contemplation, while I remained in the state of incertitude I had expressed to you.
I have now, within a day or two, received a letter from the Gentleman to whom I applied in Scotland, to engage me a Gardener, promising that he wd endeavour to comply with my request, & hoped he should succeed; thus, the matter stands on uncertain ground yet.
The presumption however is, that a few weeks will decide whether I am to receive a Gardener from Scotland, or not: If the latter, I will delay no time in giving you notice thereof, and will accompany the communication with the specific terms on which I would employ you: which, if you shd be disengaged at the time, will require no other answer than yea, or nay.
I can only repeat now, what I said to you when you were here last, that from the circumstances I am under, & the uncertainty of the case, it is not my wish, or desire that you should avoid any employment worthy of your acceptance, in expectation of getting into my Service—I remain Your friend &ca

Go: Washington

